Citation Nr: 0333546	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-16 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for a disorder of the 
feet.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from March 1991 to March 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2001 by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Waco, Texas.


REMAND

The veteran contends that service connection is warranted for 
tinnitus because he has had tinnitus ever since sustaining 
barotrauma in service in 1991.  He also reports that his 
tinnitus worsened during five years he was performing service 
as part of an air crew.  The veteran also contends that he 
developed disorders of the feet and ankles as a result of 
exercises in service such as jogging in combat boots.

The veteran's service medical records show that in March 1991 
he complained of having pain in the ankles during walking, 
marching and running.  It was noted that he had mild to 
moderate pes planus.  In addition, on separation from service 
he reported complaints of swelling and pain affecting the 
ankles and feet.  

The service medical records also show that in October 1991 
the veteran had an ear, nose and throat consultation after 
experiencing ear pain during a descent in a hypobaric 
chamber.  The provisional diagnosis was barotrauma.  

Significantly, the veteran has not been afforded a VA 
examination to determine whether he currently has any 
residuals of the complaints noted in service.  Such an 
examination would be useful in determining the nature of any 
disability which the appellant may have, and would provide an 
opportunity to obtain a medical opinion regarding whether 
there is a nexus between any current disability and service.  
An examination is required pursuant to 38 U.S.C.A. § 5103A 
when necessary to make a decision on the claim.  

In addition, the Board notes that in a decision promulgated 
on September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, the case is remanded for the following actions:

1.  The RO must ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, and any 
other applicable legal precedent.  

2.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any disorders of 
the feet and ankles which the veteran may 
have.  If any such disorders are present, 
the examiner should offer an opinion as 
to whether such a disorder is related to 
the complaints noted in service.  The 
examiner should also address whether any 
such disorder existed prior to service, 
and if so, whether it increased in 
severity during service.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  

3.  The appellant should be afforded a VA 
ear diseases examination to determine the 
nature and etiology of any disorders of 
the ears which the veteran may have.  If 
any such disorders are present, the 
examiner should offer an opinion as to the 
likelihood that the disorder had its onset 
during the veteran's period of service.  
The claims folder should be made available 
to the examiner for review before the 
examination.  

4.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




